Citation Nr: 1419701	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-27 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure (Agent Orange).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1967 to April 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Boise, Idaho, which in part denied service connection for prostate cancer.

In May 2012, the Veteran testified before the undersigned Veterans Law Judge in a travel board hearing in Boise, Idaho.  A copy of the transcript is associated with the claims file.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  All the electronic files are duplicative or irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran did not set foot on land in the Republic of Vietnam during the Vietnam War era, or serve on its inland waterways, and he was not otherwise exposed to an herbicide agent (to include Agent Orange) during service.

2.  Prostate cancer was not present until many years after the Veteran's discharge from service and is not etiologically related to service.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

In correspondence dated in August 2010, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Service treatment records and personnel records have been associated with the claims file.  All identified and available treatment records related to prostate cancer have been secured. 

The Board notes that the claims file indicates that the Veteran at one point attended a meeting to discuss disability compensation benefits from the Social Security Administration (SSA); and if he proceeded with a claim, all records from SSA may not be of record.  That said, the Board concludes that a remand to obtain such records is not necessary, given that the relevant question is whether the Veteran set foot in the Republic of Vietnam and was exposed to Agent Orange; the Board finds that there is no evidence or suggestion that any SSA records would be relevant to the current claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA is not required to obtain SSA records in all cases but only where potentially relevant to the claims on appeal).

No VA examination has been afforded the Veteran in connection with his prostate claim.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Although there is ample competent evidence of a current prostate disability, there is a complete lack of competent and credible evidence raising any possibility of an in-service injury or event, or a nexus between the disability and service.  The Veteran has offered no evidence beyond his own opinion that a nexus to service exists.  Therefore under McClendon elements (2) and (3) there is no duty to provide an examination, nor has the Veteran requested one.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran was afforded the opportunity to present testimony in support of his claim.  Therefore, the duties to notify and assist have been met. 

Service Connection 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013).

Service connection may be granted on a presumptive basis for certain chronic diseases, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

The laws and regulations pertaining to Agent Orange exposure provide for a presumption of service connection due to exposure to herbicide agents for veterans who have any of several diseases, including prostate cancer, and served on active duty in Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2013).  A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2013).  Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002).

"Service in the Republic of Vietnam," includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2013).  The VA General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

Service on a deep water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam for purposes of 38 U.S.C.A. 
§ 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961, and ending on May 7, 1975 in the case of a veteran who served in the Republic of Vietnam during that period).  See VAOPGCPREC 27-97.

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. (2008), the Federal Circuit held that VA's interpretation of the phrase "served in the Republic of Vietnam," to the effect that a veteran must set foot on Vietnamese soil, was entitled to deference by the courts.

The Board also notes that the Department of Defense (DoD) has provided VA with information concerning the operational use, testing, and disposal of Agent Orange and other herbicides outside of Vietnam.  See DoD Herbicides Outside of Vietnam. However, exposure to herbicides at these locations must be verified as a presumption of exposure has not been established by VA.

Even if the Board is unable to find that the Veteran is afforded the presumption of herbicide exposure, the Veteran is not precluded from establishing service connection for a disease averred to be related to service, as long as there is proof of such direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 
In the instant case, the Veteran has been diagnosed as having prostate cancer.  He claims entitlement to service connection on the basis of presumptive exposure to herbicides.  The Veteran and his representative concede that the only time he alleges to have been in Vietnam was during a flight stopover at Da Nang Air Force base.  

The Veteran stated in his May 2012 hearing that while flying to Subic Bay in the Philippines, he had a stopover at Da Nang airbase for refueling and had to get off the plane for a half hour to 45 minutes, then proceeded to fly on to Subic Bay.  He conceded that the ship he served on never served in "brown waters."  He also stated that as a mechanic he worked on planes that had flown low to the ground through Vietnam and then were not cleaned.  He also stated that while he was exposed to chemicals through his work after service, none of them were composed of Dioxin, the carcinogen in Agent Orange.  

The Veteran also submitted a June 2012 statement from a Mr. A. B.  who served with the Veteran and recalled the Crew's recap of the flight as including a stopover in Da Nang.  

In his February 2011 Notice of Disagreement and a lay statement received October 2011, the Veteran stated that while serving on the USS Bon Homme Richard planes from South East Asia routinely delivered supplies, mail, cargo, and passengers; and these plans often refueled in Da Nang.  He also stated that ship logs would often not list a crew member's name when performing a maintenance operation in an external location for a short period of time.  He also contended in an August 2010 statement that he could have been exposed to Agent Orange through his ship's water system.  

VA records show that in June 2010 at a VA medical center (VAMC) appointment, the Veteran reported exposure to Agent Orange while working as a civilian farmer.  

In May 2009, the U.S. Army & Joint Services Records Research Center (JSRRC) issued a memorandum stating that they had reviewed military documents, and deck logs related to the Veteran's Navy ship and found no evidence that indicated it transported tactical herbicides from the U.S. to Vietnam or that it stored, tested or transported herbicides, and therefore could not document or verify that the Veteran was exposed to herbicides. 

VA also sent a request to Department of Defense for information.  They responded in August 2010 that they were unable to determine whether or not the Veteran served in the Republic of Vietnam.  The Veteran was attached to a unit that could have been assigned to shore and was credited with Vietnam service on certain dates, however the Veteran's particular service record provided no conclusive proof of in-country service.  

Further research from the Defense Personnel Records Information Retrieval System (DPRIS) found that the USS Bon Homme Richard conducted flight operations; however, the deck logs did not provide names or destinations or any documentation that the ship docked or transited inland waters or that personnel stepped foot in Vietnam.  

As to the Veteran's claim that he was exposed to Agent Orange and that he had "boots on the ground," in Vietnam during a layover at Da Nang base, lay witnesses are competent to opine as to matters which are observable by the senses, such as where one was at a particular time.  The issue then becomes one of credibility and weight as compared to the remaining evidence of record.  In this case, there is simply no official record such as a deck log, DoD records, personnel records, or service treatment records, to the support the Veteran's contentions that he actually had one 45 minute layover in Vietnam, where he got out of the plane.  In short, despite exploring all appropriate channels, VA has been unable to verify any time at which the Veteran stepped in-country in Vietnam.  

The Veteran has alternatively argued that he was exposed to herbicides by virtue of the fact that he was on a ship that was stationed in the waters off Vietnam, and therefore exposed to Agent Orange residue through the working on aircraft, as well as through contact with personnel and cargo that were returned to the ship from Vietnam.  That theory, however, is not one that has been accepted by the VA as an indication of actual exposure to herbicide agents as contemplated by the statute, or has otherwise been supported by historical or medical evidence.  There is no presumption of such secondary exposure for those who, for whatever reason, were in contact with equipment or personnel returning from Vietnam. See VA Adjudication Procedure Manual, M21-1MR Part IV.ii.2.C.10.m.  

The Veteran also contends that he may have been exposed to Agent Orange in the water supply aboard the ship.  This was the same argument in Haas and the Federal Circuit upheld VA's interpretation that the argument did not establish exposure to Agent Orange under 38 U.S.C.A. § 1116.  The Veteran has not provided persuasive evidence that a different result than that reached in Haas is warranted.  

The Board finds that more weight is entitled to the official documents than the Veteran's memory of a stopover in the late 1960s, and his subsequent arguments regarding secondary exposure.  Therefore, the Veteran is not entitled to a presumption of exposure and he has not established a credible factual foundation for establishing exposure to Agent Orange through duty in Vietnam at any time. Therefore, presumptive service connection for herbicides is not established.

With respect to the alternative presumption for chronic diseases, the Board notes that the Veteran's first diagnosis of prostate cancer was in June 2010.  Therefore, this diagnosis is long after the one year presumptive period found in 38 C.F.R. §§ 3.307, 3.309.  Presumptive service connection for chronic disease is not warranted. 

Regarding direct service connection, the claims file is replete with records regarding the Veteran's prostate cancer and treatment.  Therefore, Hickson element (1), a current disability, is met.  

With respect to Hickson element (2), an in-service event or injury, service treatment records are completely negative for any findings or complaints of complaints of prostate cancer.  Indeed, the Veteran has not indicated that he had prostate cancer during service or even that he experienced symptoms thereof.  In this context, the Board notes that the Veteran's service treatment records do not contain any complaints, treatment, or findings related to prostate cancer, or symptoms reasonably attributable thereto.  While the Veteran had notations of vericocele in service, to the extent he was treated for his varicocele, there was no indication in the records of prostate abnormalities.  Furthermore, as discussed at length above, the Board does not find affirmative evidence of exposure to herbicides.  Therefore, Hickson element (2) is not be met; service connection cannot be granted on a direct basis.  

In short, the Board finds that the preponderance of the evidence is against this claim.  The record fails to establish that the Veteran was exposed to herbicides either in Vietnam or while serving on his ship.  The Board has considered the Veteran's contentions; however, his opinion is outweighed by the official record, which fails to document that he was in Vietnam, or that he was exposed to herbicides in service.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the weight of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (2013).


ORDER

Service connection for prostate cancer, to include as secondary to herbicide exposure (Agent Orange) is denied.  




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


